Citation Nr: 0703045	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  05-06 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to August 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

Although the November 2004 Statement of the Case reflects 
that the RO addressed the threshold matter of new and 
material evidence, the Board itself must make a determination 
as to whether evidence is new and material before addressing 
the merits of a claim.  Barnett v. Brown, 8 Vet. App. 1 
(1995) (citing 38 U.S.C. §§ 5108, 7104(b)).  Thus, the 
question as to whether the evidence before the Board is new 
and material will be discussed below.


FINDINGS OF FACT

1.  The RO denied the veteran's claim for service connection 
for PTSD in May 1996.  The veteran did not appeal this 
decision.  

2.  Evidence received since the May 1996 rating decision that 
pertains to the veteran's claim for PTSD is new and material. 

3.  The veteran does not have PTSD as the result of service.  


CONCLUSIONS OF LAW

1.  New and material evidence to reopen a claim for service 
connection for PTSD has been submitted and the claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2006).  

2.  Service connection for PTSD is not established.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) and 38 C.F.R. § 4.125 
(requiring PTSD diagnoses to conform to the criteria in the 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th 
ed. 1994) (DSM-IV)). 

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(d) (pertaining to combat veterans); 
Gaines v. West, 11 Vet. App. 353 (1998) (Board must make a 
specific finding as to whether the veteran engaged in 
combat).

If VA determines either that the veteran did not engage in 
combat with the enemy or that the veteran did engage in 
combat, but that the alleged stressor is not combat related, 
the veteran's lay testimony, by itself, is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain credible supporting evidence that 
corroborates the veteran's testimony or statements.  Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996).

The veteran's service personnel records do not suggest 
participation in combat.  His DD-214 and his personnel 
records show that his military occupational specialty was 
military policeman.  Because the record does not demonstrate 
that the veteran engaged in combat with the enemy, his 
alleged in-service stressors must be corroborated.

The veteran first claimed service connection for PTSD in 
April 1995, this claim was denied by an October 1995 rating 
decision because the veteran's diagnosis of PTSD had not been 
confirmed on VA examination.  Thereafter, the veteran 
underwent VA examination in March 1996, PTSD was not found, 
and the denial of his claim for service connection for PTSD 
was confirmed by a May 1996 rating decision.  The veteran did 
not appeal these determinations.  

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement with 
the decision, and the decision becomes final if an appeal is 
not perfected within the allowed time period.  38 U.S.C.A. 
§ 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.201, and 
20.302(a).  The veteran submitted a notice of disagreement 
and he was provided with a statement of the case in June 
1997; however, he did not submit a substantive appeal and his 
appeal was not perfected.  Therefore, the October 1995 and 
March 1996 rating decisions are final. 

At the time of the most recent denial, in March 1996, the 
record included service medical records, which did not 
contain any diagnosis of PTSD; private treatment records 
which included a finding of PTSD, a March 1996 report of VA 
examination which did not provide a diagnosis of PTSD, and 
stressor statements from the veteran which had not been 
submitted to the service department for corroboration.  
Although this evidence revealed that the veteran had received 
mental health treatment and various psychiatric diagnoses, 
the record did not include any medical evidence that the 
veteran had PTSD in accordance with 38 C.F.R. § 4.125(a) or 
credible supporting evidence that his claimed in-service 
stressors had occurred. 

Except as provided in Section 5108 of this title, when the RO 
disallows a claim, the claim may not thereafter be reopened 
and allowed and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105.

However, if new and material evidence is presented or secured 
with respect to a claim that has been denied, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. 
§ 5108.  New evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence already of record at the time of the last prior 
final denial of the claim sought to be opened.  It must raise 
a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

Since May 1996, potentially relevant evidence received 
includes the veteran's private mental health treatment 
records as well as his July 2003 report of VA PTSD 
examination, which reflect diagnoses of PTSD.  In addition, 
the veteran provided stressor statements and a response from 
United States Armed Services Center for Research of Unit 
Records (USACRUR) was obtained.  The response from USACRUR 
notes that the veteran described several events but provided 
only years; thus, the dates provided by the veteran were too 
broad to research.  

The veteran's claim was previously denied on the basis that 
the record did not include any medical evidence that the 
veteran had PTSD in accordance with 38 C.F.R. § 4.125(a) or 
credible supporting evidence that his claimed in-service 
stressors had occurred.  Accordingly, for evidence to be new 
and material in this matter, the new evidence must show a 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a) 
which is based on a verified in-service stressful incident.  

The veteran's private mental health treatment records and his 
VA PTSD examination report reflects diagnoses of PTSD.  In 
addition, he has provided additional stressor information and 
a response from USACRUR has been received.  Presuming the 
credibility of this evidence, it is sufficient to reopen the 
claim.

Accordingly, the Board finds that the evidence received 
subsequent to May 1996 is new and material and serves to 
reopen the claim for service connection for PTSD.  The Board 
can, at this point, adjudicate the reopened claim.  

The laws and regulations concerning service connection are 
discussed above.  Initially, the Board acknowledges that the 
veteran is competent to give evidence about what he 
experienced; for example, he is competent to report that he 
experienced certain events during service.  See, e.g., Layno 
v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must 
be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

The pertinent questions in this case are whether there is 
competent medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) and whether a link has 
been established by medical evidence between the current 
symptoms and the claimed in-service stressor.

Although the July 2003 report of VA PTSD examination reflects 
a diagnosis of PTSD, this diagnosis was made based on the 
veteran's complaints and not based on any specific in-service 
event(s) as required by VA regulation.  See 38 C.F.R. 
§ 3.304(f) and 38 C.F.R. § 4.125 (requiring PTSD diagnoses to 
conform to the criteria in the DSM-IV).  Moreover, upon a 
request for verification of the veteran's alleged stressors, 
USACRUR responded that the claimed stressors could not be 
verified because the dates provided were too broad (stressor 
event dates within a sixty day time frame is requested).  A 
diagnosis of PTSD based on the veteran's alleged stressful 
incidents is not competent medical evidence to which the 
Board would give probative weight.  

The Court has noted that just because a physician or other 
health professional accepted appellant's description of his 
Vietnam experiences as credible and diagnosed appellant as 
suffering from PTSD does not mean the Board is required to 
grant service connection for PTSD.  Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  The Board must assess the 
credibility and weight of all the evidence, including the 
medical evidence.  

In this case, notwithstanding the diagnoses of PTSD in the 
private treatment records and the July 2003 VA examination 
report, the Board finds service connection for PTSD is not 
warranted because there is no verified in-service stressor.  
As stated above, because the veteran's claimed stressors are 
unrelated to combat, their occurrence must be supported by 
credible, corroborative evidence.

The Board finds that further efforts to confirm the veteran's 
alleged stressful incidents would be a fruitless exercise.  
Specifically, a review of the claims file reflects numerous 
communications from VA to the veteran requesting detailed 
information with respect to his alleged stressors; however, 
his responses have consistently lacked the degree of detail 
required by the service department to conduct stressor 
verification research.  Simply stated, the Board can think of 
no basis it could confirm the veteran's alleged stressors in 
service that has any meaningful prospect of success. 

The Board has reviewed the veteran's statements in detail and 
finds that they are of a nature that would be impossible to 
confirm, particularly in light of the stressors cited.  The 
veteran's stressor statement of May 2004 is highly vague 
regarding both the dates the alleged events occurred and the 
people (fellow servicemen) involved in those events, to a 
point that the Board must find that the stressor statements 
provides evidence against this claim.  

Post-service private medical records clearly indicate a 
medical history that is much more focused on the veteran's 
long history of anxiety disorder and agoraphobia with panic 
attacks than any stressor in service; thus, providing more 
evidence against this claim and clearly not supporting 
further development of this case by the Board.  Simply 
stated, post-service medical evidence of an acquired  
psychiatric disorder that began after service, with no 
connection to service, only provides evidence against a 
finding that the veteran currently has PTSD as a result of 
service. 

The post-service medical record following service, 
particularly the September 1980 medical report that makes no 
reference to problems in service, provides particularly 
strong and highly probative negative evidence against this 
claim, indicating a problem without relationship to service, 
outweighing more recent indications of PTSD that were made 
many years after service.   

In conclusion, the Board finds that the veteran has not 
alleged a valid in-service stressor that is verified or 
verifiable based on the information provided, which could 
provide a basis for the diagnosis of PTSD.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
service connection for PTSD.  38 U.S.C.A. § 5107(b).

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by a letters dated in May 2003 and 
September 2003 as well as information provided in the April 
2004 rating decision and November 2004 statement of the case, 
the RO advised the veteran of the evidence needed to 
substantiate his claim and explained what evidence VA was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence the veteran was responsible for 
providing.  In addition, the November 2004 statement of the 
case includes the text of the regulation that implements the 
notice and assistance provisions from the statute.  Thus, the 
Board finds that the RO has provided all notice required by 
the VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Board observes that the RO issued a VCAA notice letters 
prior to the April 2004 adverse determination on appeal.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  The RO 
did not specifically ask the veteran to provide any evidence 
in his possession that pertains to the claim.  Id. at 120- 
121.  However, the Board is satisfied that the May 2003 and 
September 2003 VCAA notices otherwise fully notified the 
veteran of the need to give VA any evidence pertaining to his 
claim.  Therefore, any failure to make the specific request 
is non-prejudicial, harmless error.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  See Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).

The Board notes that the veteran was not informed that a 
disability rating and effective date would be assigned if his 
claims were granted.  However, since the veteran's claims 
pertains to whether new and material evidence has been 
submitted, no disability evaluation would be assigned.  
Additionally, since his claims are being denied, no effective 
date will be assigned.  Therefore there can be no possibility 
of any prejudice to the veteran.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  The Board observes that the letters 
dated in May 2003 and September 2003 as well as information 
provided in the April 2004 rating decision and November 2004 
statement of the case informed the veteran of what 
constitutes new and material evidence.  Therefore, there is 
no prejudice to the veteran under Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

Moreover, neither the veteran nor his representative has made 
any showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  The Board finds 
that any deficiency in the notice to the veteran or the 
timing of this notice is harmless error.

With respect to the duty to assist, the RO has secured the 
veteran's service, VA, and private medical records.  As there 
is no indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.

As the evidence establishes that the appellant has been 
afforded a meaningful opportunity to participate in the 
adjudication of his claim, he was provided notice with 
respect to the requirements for service connection, his claim 
was subsequently readjudicated in a statement of the case, 
and there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless error.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) and Overton v. Nicholson, 20 Vet. App. 427 
(2006) (Reviewing the entire record and examining the various 
predecisional communications, the Court concluded that the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, as the Board has done in this case.)  

The VCAA and implementing regulations apply in the instant 
case, but the Board finds that the mandates of the new law 
and regulations are met.  The claim has been considered on 
the merits.  Regarding stressor verification, the Board finds 
that the extensive efforts of the RO to find evidence that 
would support the veteran's claim fulfill the duty to assist.  
The Board has carefully considered the issue of whether it 
should return this case to the RO in an additional effort to 
verify the veteran's stressor.  However the Board finds no 
basis for a remand.  Based on the statements by the veteran, 
the Board finds that any effort to confirm the alleged 
stressors in service would fail.  The veteran has provided no 
significant leads for development of evidence that would 
confirm his alleged stressors. 

Under the VCAA, the VA also has a duty to assist the veteran 
in obtaining evidence necessary to substantiate the claim.  
The Board finds that VA has done everything reasonably 
possible to assist the veteran.  Discussions in the rating 
decision, statement of the case, and supplemental statement 
of the case have informed the veteran of the information and 
evidence needed to substantiate his claim and complied with 
VA's notification requirements.

The duty to assist is not unlimited in scope.  See Smith v. 
Derwinski, 2 Vet. App. 429, 431, 432 (1992).  In Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) (citations omitted), 
the Court stated, in pertinent part:

[T]he "duty to assist" is not a license 
for a "fishing expedition" to determine 
if there might be some unspecified 
information which could possibly support 
a claim.  In connection with the search 
for documents, the duty is limited to 
specifically identified documents that by 
their description would be facially 
relevant and material to the claim.  

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of his claim including, 
but not limited to, attempts to obtain information that would 
support the claim.  The Board finds that, in light of the 
extensive efforts already made, further attempts at 
development would not be justified.  

Upon consideration of the foregoing, the Board finds that VA 
has satisfied its duties to notify and assist and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the appellant 
is not prejudiced by the Board's adjudication of his claim.

ORDER

The appeal to reopen a claim of service connection for PTSD 
is granted.

Service connection for PTSD is denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


